A municipality is not required to provide water to non-residents. However, once it decides to do so, it assumes the characteristics of a public utility. That means, with limited exceptions, the service may not be unilaterally withdrawn. It means that the rates must be reasonable. And, it means that the rates must not discriminate between similarly situated customers.
Whether rates are reasonable is a different question from whether rates are unjustly discriminatory. A rate may be either reasonable or unreasonable and still be unjustly discriminatory. Some factors may overlap but the issues are separate and distinct.